

116 HR 2171 IH: To amend title 10, United States Code, to ensure that certain TRICARE beneficiaries who reside in Puerto Rico may enroll in TRICARE Prime, and for other purposes.
U.S. House of Representatives
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2171IN THE HOUSE OF REPRESENTATIVESApril 9, 2019Miss González-Colón of Puerto Rico introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to ensure that certain TRICARE beneficiaries who reside in
			 Puerto Rico may enroll in TRICARE Prime, and for other purposes.
	
		1.Availability of TRICARE Prime in Puerto Rico
 (a)Availability of TRICARE Prime in Puerto RicoSection 1097 of title 10, United States Code, is amended by adding at the end the following new subsection:
				
 (f)Availability of TRICARE Prime in Puerto RicoIn designating geographical areas under subsection (b)(3), the Secretary of Defense shall ensure that beneficiaries covered by subsection (c) of section 1086 of this title, other than Medicare-eligible beneficiaries described in subsection (d)(2) of such section, may enroll in TRICARE Prime in the Commonwealth of Puerto Rico, beginning not later than January 1, 2021..
 (b)ReportNot later than six months after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the progress of the Secretary in carrying out the requirements of subsection (f) of section 1097 of title 10, United States Code, as added by subsection (a).
			